DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed November 27, 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, the reference JP 62-500440 is not in English and there is no explanation of the relevance of this reference.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 201, 203, 205, 211, 213, 215, 220, and 221 which are discussed on P. 17, Ln. 20 through P. 18, Ln. 21 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: there is a typographical error on P. 16, Ln. 18 - "175A, 75B" should be "175A, 175B.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recite the limitation "the rearward side of said domer body."  Similarly, claim 14 recites “the rearward side of the clamping ring body.”  In each of these claims, there is no prior recitation of a rearward side of the domer or clamping ring body.  There is insufficient antecedent basis for these limitations in the claims.  For the purposes of examination, each of these phrases will be interpreted as “a rearward side of said domer body” or “a rearward side of said clamping ring body.”  Claims 2-6, 8-13, and 15-20 depend from claims 1, 7, and 14, respectively, and fail to clarify the indefinite language.
Claim 1 recites “incrementally applying pressure to the rearward side of said domer body and said clamping ring body,” which renders the claim indefinite because it is not clear if the pressure is being applied to a rearward side shared by both the domer body and the clamping ring body, a rearward side of the domer body and any portion of the clamping ring body, or a rearward side of the domer body and a rearward side of the clamping ring body.  For the purposes of examination, this phrase will be interpreted as “incrementally applying pressure to a rearward side of said domer body and a rearward 
Claims 2-6, 8, 12, 13, 15, 19, and 20 recite the limitation "the step of..." when first introducing a new step in the method.  There is insufficient antecedent basis for each of these limitations in the claims.  For the purposes of examination, each of these phrases will be interpreted as “a step of…” when introducing a new step to the method.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2002/0170334 to Zauhar in view of U.S. Pat. No. 4,289,014 to Maeder.
Regarding claim 1, Zauhar teaches a method of forming a dome in the bottom of a cup-like member 20 (Abstract, Para. [0027]; Fig. 1), said cup-like member 20 disposed on a moving punch 14 (Para. [0027]; Fig. 1), said punch 14 having a longitudinal axis (Fig. 1) and structured to move into contact with a domer station (Para. [0027]), 
said domer station having a movable domer body 24 and a movable clamp ring assembly (Fig. 1; Paras. [0027]-[0028]), said clamp ring assembly including a clamping ring body 26 (Fig. 1; Paras. [0027]-[0028]), 
said domer body 24 and clamping ring body 26 each structured to move between a forward position and a rearward position (Paras. [0030] and [0032] describe the domer body 24 and clamp ring body 26 moving between forward and rearward positions), said domer body 24 and clamping ring body 
positioning said domer body and clamping ring body in the forward position (Fig. 1); and
moving said cup-like member into engagement with said domer body and said clamping ring body while allowing said domer body and said clamping ring body to move toward said rearward position (Paras. [0027]-[0028]). 
Zauhar fails to explicitly teach incrementally applying pressure to the rearward side of said domer body and said clamping ring body thereby biasing said domer body and said clamping ring body toward the forward position, whereby the bottom of said cup-like member is deformed.
Maeder teaches a method of forming a dome in the bottom of a cup-like member 12, said cup-like member 12 disposed on a moving punch 14 structured to move into contact with a domer station having a movable domer body 30 (Figs. 1-2), comprising the step of incrementally applying pressure to the rearward side of said domer body and said clamping ring body thereby biasing said domer body and said clamping ring body toward the forward position, whereby the bottom of said cup-like member is deformed (Figs. 2, 4, and 5; Col. 5, Lns. 29-42 and Col. 7, Lns. 22-26; as shown in Figs. 2, 4, and 5 the domer 50 moves incrementally from the position in Fig. 2 to the position in Fig. 5 via an incremental increase in pressure provided by the airbags 100 on the rearward side of the domer body).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Zauhar with compressible members that incrementally act upon the domer body as taught by Maeder thus ensuring the dome is completely formed in the cup member’s body (Maeder, Col. 7, Lns. 24-26).
Regarding claim 2, modified Zauhar teaches the method of claim 1 wherein said step of applying pressure to the rearward side of said domer body includes the step of incrementally increasing the 
Regarding claim 3 modified Zauhar teaches the method of claim 2 wherein said step of applying pressure to the rearward side of said clamping ring body includes the step of incrementally increasing the pressure to the rearward side of said clamping ring body (Maeder, Figs. 2, 4, and 5; as shown in Figs. 2, 4, and 5, the compressible bodies are both compressed as the domer 30 is moved, which requires an application of increased incremental pressure, and in modified Zauhar this pressure will also be applied to the clamping ring body via the legs shown in Fig. 1 of Zauhar).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13-1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 10,160,022 B2 to Stolle Machinery. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Stolle 
Regarding claim 1, claim 1 of Stolle teaches each and every limitation of claim 1 of the present application.
Regarding claim 2, claim 1 of Stolle teaches each and every limitation of claim 2 of the present application.
Regarding claim 3, claim 5 of Stolle teaches each and every limitation of claim 3 of the present application.
Regarding claim 4
Regarding claim 5, claim 10 of Stolle teaches each and every limitation of claim 5 of the present application.
Regarding claim 6, claim 9 of Stolle teaches each and every limitation of claim 6 of the present application.
Regarding claim 7, claim 1 of Stolle teaches each and every limitation of claim 7 of the present application.
Regarding claim 8, claim 1 of Stolle teaches each and every limitation of claim 8 of the present application.
Regarding claim 9, claim 2 of Stolle teaches each and every limitation of claim 9 of the present application.
Regarding claim 10, claim 3 of Stolle teaches each and every limitation of claim 10 of the present application.
Regarding claim 11, claim 4 of Stolle teaches each and every limitation of claim 11 of the present application.
Regarding claim 13, claim 9 of Stolle teaches each and every limitation of claim 13 of the present application.
Regarding claim 14, claim 5 of Stolle teaches each and every limitation of claim 14 of the present application.
Regarding claim 15, claim 5 of Stolle teaches each and every limitation of claim 15 of the present application.
Regarding claim 16, claim 6 of Stolle teaches each and every limitation of claim 16 of the present application.
Regarding claim 20
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 of Stolle in view of claims . 
Regarding claim 12, claim 9 of Stolle teaches each and every limitation of claim 12 of the present application except the limitations recited in claims 9, 10, and 11, from which claim 12 depends.  However, claims 2-4 of Stolle teach each and every limitation of claims 9-11 of the present application, as discussed above.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of forming a dome as taught by claim 9 of Stolle with the independent movement and predetermined spacing as taught by claims 2-4 of Stolle according to known methods to perform the same functions of incrementally increasing the pressure on the domer body.  One of ordinary skill in the art would have recognized that the results of the combination were predictable in yielding a method of forming a dome in which the pressure on the domer body could be controlled to incrementally increase thus forming a desired configuration in the base of the cup-like member.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Stolle in view of claim 6 of Stolle
Regarding claim 17, claim 7 of Stolle teaches each and every limitation of claim 17 of the present application except the limitations recited in claim 16, from which claim 17 depends.  However, claim 6 of Stolle teaches each and every limitation of claims 16 of the present application, as discussed above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of forming a dome as taught by claim 7 of Stolle with the predetermined spacing as taught by claim 6 of Stolle according to known methods to perform the same functions of incrementally increasing the pressure on the domer body.  One of ordinary skill in the art would have recognized that the results of the combination were predictable in yielding a method of forming a dome 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Stolle in view of claims 6 of Stolle
Regarding claim 18, claim 8 of Stolle teaches each and every limitation of claim 18 of the present application except the limitations recited in claim 16, from which claim 18 depends.  However, claim 6 of Stolle teaches each and every limitation of claim 16 of the present application, as discussed above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of forming a dome as taught by claim 8 of Stolle with the predetermined spacing as taught by claims 6 of Stolle according to known methods to perform the same functions of incrementally increasing the pressure on the domer body.  One of ordinary skill in the art would have recognized that the results of the combination were predictable in yielding a method of forming a dome in which the pressure on the domer body could be controlled to incrementally increase thus forming a desired configuration in the base of the cup-like member.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Stolle in view of claims 6-8 of Stolle.
Regarding claim 19, claim 11 of Stolle teaches each and every limitation of claim 19 of the present application except the limitations recited in claims 16-18, from which claim 19 depends.  However, claims 6-8 of Stolle teach each and every limitation of claims 16-18 of the present application, as discussed above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of forming a dome as taught by claim 11 of Stolle with the independent movement and predetermined spacing as taught by claims 6-8 of Stolle according to known methods to perform .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. No. 4,620,434 to Pulciano teaches an apparatus and method for forming a dome in the base of a cup-like member 10 including a punch 48 and a movable domer body 60 supported by two pistons 188, 190 that are in contact with each other and provide a pressure (Fig. 3; Col. 4, Lns. 31-45; Col. 10, Lns. 17-26, and Col. 11, Lns. 32-41), however the pressure is not applied incrementally..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 830-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725